DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s amendments filed on 02/24/2021. Claims 1-3, 5-8, 12, 14, and 16-20 have been amended. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-11 are directed to a Method, claims 12-17 are directed to a System, and claims 18-20 are directed to a CRM. Therefore, claims 1-20 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context,
how it shows an abstract idea when the computer implementation is removed:
Claim 1 recites: A method, comprising: 
	receiving, by a the network device and from an application developer, a request for Multi-access Edge Computing (MEC) services for an application; 
	initiating, by the network device, creation of MEC service tokens for managing the MEC services for instances of the application, wherein the MEC service tokens indicate parameters for a measure of compute usage permitted for the MEC services; 	adding, by the network device, one of the MEC service tokens to a first user account;
	receiving, by a network device and from a user device associated with a first user account, an access request for the MEC services, wherein 
	the request includes a MEC service token identifier that corresponds to one of the MEC service tokens; 
	validating, by the network device, a user of the user device to access MEC services for the user device; 
	removing, by the network device and after the validating, the MEC service token from the first user account; and 
	granting, by the network device and based on the removing, access to a MEC cluster that provides the MEC services to the user device; and 
	enforcing, by the network device, access to the MEC cluster according to the parameters for the measure of compute usage indicated in one of the MEC service tokens.

The claim limitations under the broadest reasonable interpretation cover steps or functions that can be reasonably considered under the grouping of abstract ideas, namely ‘certain methods of organizing human activity’. 
	For example, the disclosure establishes the context of a user purchasing access to a secure repository with a token. Once the user, within the parameters of the token purchased, is given access, the token is removed. Therefore, the claim limitations recite an abstract idea, as 
The invention recites a method that allows an entity to access and store data insuring accuracy, verification, and protection of user data. If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, as highlighted above, are consistent with the allocating, managing, and monitoring aspects of certain methods of organizing human activity. then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, we proceed to Step 2A-2 of the analysis.
Independent Claims 12 and 18 recite similar features in system form, and therefore are considered under the same rationale. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Multi-access Edge Computing (MEC) services, MEC cluster, MEC service tokens, network device. Blockchain ledger, private key, CRM, and user device) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the allocating, managing, and monitoring aspects of certain methods of organizing human activity.
	Nothing in the specification shows that what is described in claim 1 (Method), a claim 12 (System) and claim 18 (a non-transitory computer readable storage medium) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are 
Independent Claims 12 and 18 recite similar features in system form, and therefore are considered under the same rationale. 

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 12, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform processing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘Multi-access Edge Computing (MEC) services’ could be interpreted as any service provided by a provider.  The term ‘key’ could be any device used to gain access. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claim 2 further recites “receiving, by the network device and from the user device, a request for one or more of the MEC service tokens; authorizing, by the network device, the request for the one or more MEC service tokens; and crediting, by the network device, the one of the MEC service tokens to the first user account. ” This limitation merely describes instructions or steps used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 2 is patent ineligible.
Dependent claim 3 further recites “initiating, by the network device, an update to a block chain ledger to reflect the crediting of the one of the MEC service tokens; and initiating, by the network device, another update to the block chain ledger to reflect the removing of the one of the MEC service tokens. ” This limitation merely describes instructions or steps used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 3 is patent ineligible.
Dependent claim 4 further recites “conducting a payment transaction.” This limitation merely describes the type of abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 4 is patent ineligible.
Dependent claim 5 further recites “the parameters for the measure of compute usage include a duration, a bandwidth, a number of compute cycles, specified functions, or a memory limit in the MEC cluster that is available to the user device.” This limitation merely describes the parameters placed upon conducting the abstract idea and as such merely elaborates on the 
Dependent claim 6 further recites “monitoring for usage activity of the one of the MEC service tokens; and   logging an amount of unused resources, of the parameters for the measure of compute usage indicated in the one of the MEC service tokens, that is available for future use.” This limitation merely describes instructions or steps used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 6 is patent ineligible.
Dependent claim 7 further recites “the one of the MEC service tokens indicates a service including one or more of graphics processing, general processing, or storage.” This limitation merely describes the content of the services provided by the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 7 is patent ineligible.
Dependent claim 8 further recites “creating, by the network device, the first user account for storing the one of the MEC service tokens.” This limitation merely describes steps and instructions for carrying out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 8 is patent ineligible.
Dependent claim 9 further recites “verifying a private key.” This limitation merely describes steps and instructions for carrying out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond 
Dependent claim 10 further recites “receiving, by the network device and from the user device, a transfer request for another MEC service token; validating, by the network device, a donor to transfer the other MEC service token; validating, by the network device, a new user associated with a second user account to receive the other MEC service token; and transferring, based on validating of the donor validating of the new user, the other MEC service token from the first user account to the second user account.” This limitation merely describes steps and instructions for carrying out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 10 is patent ineligible.
Dependent claim 11 further recites “initiating, by the network device and based on the transferring, an update to a block chain ledger to reflect the transferring of the other MEC service token.” This limitation merely describes steps and instructions for carrying out the abstract idea (namely updating a distributed ledger) and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 11 is patent ineligible.
Dependent claim 13 further recites “the access request for MEC services is received via an API call submitted over a radio access network (RAN).” This limitation merely describes steps and requirements for carrying out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 13 is patent ineligible.

Dependent claim 15 further recites “the parameters include a duration or memory limit of the MEC services that are available to the user device.” This limitation merely describes message content for carrying out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 15 is patent ineligible.
Dependent claim 16 further recites “the one or more processors are further configured to: initiate, by the network device, an update to a block chain ledger to reflect the debiting of the one of the MEC service tokens.” This limitation merely describes the steps or instructions for carrying out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 16 is patent ineligible.
Dependent claim 17 further recites “the one or more processors are further configured to: receive, from the user device, a transfer request for another MEC service token; transfer the other MEC service token from the first user account to a second user account; and initiate an update to a block chain ledger to reflect the transferring of the other MEC service token.” This limitation merely describes the steps or instructions for carrying out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new 
Dependent claim 20 further recites “the instructions to credit the one of the MEC service tokens to the first user account further comprise instructions to: grant access according to the parameters, wherein the parameters limit one or more of a duration or an amount of memory.” This limitation merely describes the steps or instructions for carrying out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 20 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-20 are patent ineligible. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, et al (Smith) (US20200084202), Mueck et al, (Mueck) (US 20200274942) and further in view of Aiello, (Aiello) (US2020134620). 

Regarding claim 1, Smith teaches: A method, comprising: 
receiving, by a the network device  (Core Network) and from an application developer (End Points 160), a request for [] services for an application; wherein (Fig, 1, Fig. 8, Item (7) Request Service from an UE).
	initiating, by the network device, creation of [applications] for managing the [] services for instances of the application, wherein ([0049] Accordingly, an edge computing system may be configured to fulfill requests and responses for various client endpoints from multiple virtual edge instances (and, from a cloud or remote data center, not shown). The use of these virtual edge instances supports multiple tenants and multiple applications (e.g., AR/VR, enterprise applications, content delivery, gaming, compute offload) simultaneously. Further, there may be multiple types of applications within the virtual edge instances (e.g., normal applications, latency sensitive applications, latency critical applications, 
	validating, by the network device, a user of the user device to access [] services for the user device; (Fig. 14, item 1440, [0218] The flowchart 1400 continues with operation 1440, performed at the edge computing device, to validate the user instance of the token, relative to the provider instance of the token. This validation may include a comparison, match, or other verification operation).
	removing, by the network device and after the validating, the [] service token from the first user account; and ([0031] The existence of attestation tokens, and the use of attestation protocols that issue, revoke, verify tokens, provide a verifiable procedure of determining the authenticity of a particular feature (whether the feature is a device, resource, service, entity, property, or like item).
	granting, by the network device and based on the removing, access to a [] cluster that provides the [] services to the user device, wherein (Fig. 9, item 990, Fig. 14, item 1470, [0159] Step 990: The workload results are provided or otherwise made available to the client, such as from the workload engine 842 to client 820).
	granting access includes granting access according to [a feature] ([0215]Fig. 14, This token is generated by the attestation provider to indicate a proof of attestation, as provided by the attestation provider, that represents attestation of an accessible feature of the edge computing device. In an example, this accessible feature is a resource, service, entity, or property of the edge computing device, that is accessible by a client device (e.g., a device operated by a prospective user) according to characteristics of the feature).
	enforcing, by the network device, access to the [] for the measure of compute usage indicated in the one of the [] service tokens ([0157] Step 970: A client 820 requests the service from a service provider supplying service context. [0158] Step 980: The service provider verifies authentication of service context, through use of the attestation token. 

	Smith does not explicitly teach ‘according to the parameters’, however, Mueck, teaches at least ‘according to the parameters’:
	granting access includes granting access according to the parameters ([0070] The following class definitions provide data characterization parameters to be used by APPLICATION objects or USER objects to identify and consume data. These parameters may include: time relevance (e.g., how much latency is tolerated?), geographic location requirements (e.g., how spatially close must the observation be?), network component relevance--such as, which parts of the network (e.g. the Core Network (CN), Access Network, MEC nodes. FOG infrastructure or dedicated single nodes) may provide given data or perform given operations--among others. A non-exhaustive listing of the classes follows in TABLE 3. In an example, DATA object tags include one or more of the following four parameters indicating these classes: (1) Data Type; (2) Data time relevance class; (3) Data geographic location relevance class; (4) Data network component relevance class.

Neither Smith nor Mueck explicitly teach ‘MEC; and ‘service tokens’, however, Aiello teaches ‘MEC’ and ‘service tokens’: 	
	creation of MEC service tokens for managing the MEC services for instances of the application, wherein ([0022] The token may be implemented as multiple tokens such as an access token that is used to authenticate the user/DPA 112 and a service token that is used to store user activity with respect to a service 140. The access token may store the user data and the service token may store the transaction data. [0039] The EDG 102 may be deployed at the network edge, optionally within Multi-Access Edge Computing (MEC) nodes, and selected either through 5G Network Slice Selection and/or through by way of an edge-based GTP Router).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the MEC access system and processes of Smith, with the access control of and parameters of Mueck with the token and MEC services of Aiello. As those of skill in the art would understand the need for speed and access of these systems is quite valuable service for entities needing to meet certain criteria for data access and transfer. Mueck states:
[0005] In these and other settings, edge computing attempts to offer reduced latency, increased responsiveness, and more available computing power than offered in traditional cloud network services and wide area network connections. Despite the rapid activity occurring with the development of standards and architectures involving these technologies, many limitations and technical problems still exist in the design and use of IoT, MEC, and next-generation edge networks.

In regards to claims 12 and 18, system claim 12 and CRM claim 18 correspond generally to method claim 1, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 2, Smith teaches: The method of claim 1, further comprising: 
	receiving, by the network device and from the user device, a request for one or more MEC service tokens; (Fig. 8, item (3) Issued Tokens, Fig. 9, item 930, Fig. 14, item 1410 and 1430).
	authorizing, by the network device, the request for the one or more MEC service tokens; and (Fig. 14, item 1430 and 1440).
	crediting, by the network device, the MEC service token to the first user account ([0094] In various examples, the present attestation techniques may be implemented among the client compute nodes 602 (e.g., at a client who receives an attestation token), at the edge gateway nodes 612 or aggregation nodes 622 (e.g., at a resource node which has a resource to be attested), and other intermediate nodes in the edge cloud 110 (e.g., which operate orchestrator functions, attestation service functions, etc.), as further discussed below with reference to FIGS. 8 and 9).

Regarding claim 3, Smith teaches: The method of claim 2, further comprising: 
	initiating, by the network device, an update to a block chain ledger to reflect the crediting of the MEC service token; and ([0145] In the MEC system 800 environment depicted in FIG. 8, attestation token delivery may be performed via authenticated links between entities, or over a blockchain framework).
	initiating, by the network device, another update to the block chain ledger to reflect the removing of the MEC service token ([0136] The orchestrators, in this setting, need not incur the cost of a full attestation check each time a token is presented, but rather the orchestrators may rely on the token expiration to be satisfied that the service or resource remains in compliance with domain defined trust policy. In some examples, however, the orchestrator or other entities can read and check the attestation token from a public blockchain (such as an identity attestation blockchain).
	Examiner considers that one of ordinary skill in the art, from reading the reference would understand that if receipt of a token is recorded on a blockchain ledger network for monitoring purposes, when that token has expired, that would also be recorded to the blockchain network.


Regarding claim 4, Smith teaches: The method of claim 2, wherein 
	the authorizing includes conducting a […] transaction ([0164] The above-described MEC service authentication techniques, using attestation tokens, may be augmented for use in end-to-end computing paradigms. Such usage may enable orchestrators to track the security attributes of participating entities (e.g., UE, Smart Near Edge, Smart Far Edge, Cloud, etc.) for FaaS scenarios, and determine the appropriate SLA based on the compute agent capabilities for a given transaction. Though Smith does not explicitly teach a ‘payment transaction,’ Smith does understand the value of what is offered [0038] Compute, memory, and storage resources which are offered at the edges in the edge cloud 110 are critical to providing ultra-low latency response times for services and functions used by the endpoint data sources 160 as well as reduce network backhaul traffic from the edge cloud 110 toward cloud data center 130 thus improving energy consumption and overall network usages among other benefits).

	Smith does not explicitly teach ‘payment transaction’, however Mueck, from a same or analogous art teaches: 
	the authorizing includes conducting a payment transaction ([0182] In an example, communications between IoT devices 2204, such as over the backbone links 2202, may be protected by a decentralized system for authentication, authorization, and accounting (AAA). In a decentralized AAA system, distributed payment, credit, audit, authorization, and authentication systems may be implemented across interconnected heterogeneous network infrastructure. This enables systems and networks to move towards autonomous operations. In these types of autonomous operations, machines may even contract for human resources and negotiate partnerships with other machine networks).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the MEC access system and processes of Smith, with the access control of Mueck and the token and MEC services of Aiello. As those of skill in the art would understand 
[0005] In these and other settings, edge computing attempts to offer reduced latency, increased responsiveness, and more available computing power than offered in traditional cloud network services and wide area network connections. Despite the rapid activity occurring with the development of standards and architectures involving these technologies, many limitations and technical problems still exist in the design and use of IoT, MEC, and next-generation edge networks.

Regarding claim 5, Smith teaches: The method of claim 1, wherein 
	the parameters for the measure of compute usage include a duration, a bandwidth, a number of compute cycles, specified functions, or a memory limit in the MEC cluster that is available to the user device ([0038] Compute, memory, and storage resources which are offered at the edges in the edge cloud 110 are critical to providing ultra-low latency response times for services and functions used by the endpoint data sources 160 as well as reduce network backhaul traffic from the edge cloud 110 toward cloud data center 130 thus improving energy consumption and overall network usages among other benefits).
	In regards to claim 15 and claim 20, system claim 15 and CRM claim 20 correspond generally to method claim 5, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 6, Smith teaches: The method of claim 1, further comprising: 
The method of claim 1, further comprising:
	 monitoring for usage activity of the one of the [apps]; and -3-Application No. 16/360,312 Attorney Docket No. 20180526([0157] Step 970: A client 820 requests the service from a service provider supplying service context. [0158] Step 980: The service provider verifies authentication of service context, through use of the attestation token. [0031] The following techniques disclose use of an attestation approach applicable to endpoint, IoT, MEC, edge, and cloud computing environments, which introduces attestation tokens as a new feature usable in data structures, API parameters or other context 
	
	logging an amount of unused resources, of the parameters for the measure of compute usage indicated in the one of the [MEC service tokens], that is available for future use ([0038] Compute, memory, and storage resources which are offered at the edges in the edge cloud 110 are critical to providing ultra-low latency response times for services and functions used by the endpoint data sources 160 as well as reduce network backhaul traffic from the edge cloud 110 toward cloud data center 130 thus improving energy consumption and overall network usages among other benefits).

	Neither Smith nor Mueck explicitly teach MEC service tokens, however, Aiello teaches, at least, ‘MEC service tokens’.
	 monitoring for usage activity of the one of the MEC service tokens; and-3-Application No. 16/360,312 Attorney Docket No. 20180526logging an amount of unused resources, of the parameters for the measure of compute usage indicated in the one of the MEC service tokens, that is available for future use ([0022] The token may be implemented as multiple tokens such as an access token that is used to authenticate the user/DPA 112 and a service token that is used to store user activity with respect to a service 140. The access token may store the user data and the service token may store the transaction data. [0039] The EDG 102 may be deployed at the network edge, optionally within Multi-Access Edge Computing (MEC) nodes, and selected either through 5G Network Slice Selection and/or through by way of an edge-based GTP Router).

[0005] In these and other settings, edge computing attempts to offer reduced latency, increased responsiveness, and more available computing power than offered in traditional cloud network services and wide area network connections. Despite the rapid activity occurring with the development of standards and architectures involving these technologies, many limitations and technical problems still exist in the design and use of IoT, MEC, and next-generation edge networks.

Regarding claim 7, Smith teaches: The method of claim 1, wherein 
	the one of the [tokens] indicates a service including one or more of graphics processing, general processing, or storage ([Abstract] Various approaches for implementing attestation using an attestation token are described. In an edge computing system deployment, an edge computing device includes an attestable feature (e.g., resource, service, entity, property, etc.) which is accessible from use of an attestation token, Compute, memory, and storage resources which are offered at the edges in the edge cloud 110 are critical to providing ultra-low latency response times for services and functions used by the endpoint data sources 160 as well as reduce network backhaul traffic from the edge cloud 110 toward cloud data center 130 thus improving energy consumption and overall network usages among other benefits. [0094] In various examples, the present attestation techniques may be implemented among the client compute nodes 602 (e.g., at a client who receives an attestation token), at the edge gateway nodes 612 or aggregation nodes 622 (e.g., at a resource node which has a resource to be attested), and other intermediate nodes in the edge cloud 110 (e.g., which operate orchestrator functions, attestation service functions, etc.), as further discussed below with reference to FIGS. 8 and 9).

	the one of the MEC service tokens indicates a service including one or more of graphics processing, general processing, or storage ([0022] The token may be implemented as multiple tokens such as an access token that is used to authenticate the user/DPA 112 and a service token that is used to store user activity with respect to a service 140. The access token may store the user data and the service token may store the transaction data. [0039] The EDG 102 may be deployed at the network edge, optionally within Multi-Access Edge Computing (MEC) nodes, and selected either through 5G Network Slice Selection and/or through by way of an edge-based GTP Router).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the MEC access system and processes of Smith, with the access control of Mueck and the token and MEC services of Aiello. As those of skill in the art would understand the need for speed and access of these systems is quite valuable service for entities needing to meet certain criteria for data access and transfer. Mueck states:
[0005] In these and other settings, edge computing attempts to offer reduced latency, increased responsiveness, and more available computing power than offered in traditional cloud network services and wide area network connections. Despite the rapid activity occurring with the development of standards and architectures involving these technologies, many limitations and technical problems still exist in the design and use of IoT, MEC, and next-generation edge networks.

Regarding claim 8, Smith teaches: The method of claim 1 further comprising: 
	creating, by the network device, the first user account for storing the one of the [MEC service tokens] (Fig. 8, item 846, Token storage for Client (UE).
	Neither Smith nor Mueck explicitly teach MEC service tokens, however, Aiello teaches, at least, ‘MEC service tokens’.
	creating, by the network device, the first user account for storing the one of the MEC service tokens ([0022] The token may be implemented as multiple tokens such as 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the MEC access system and processes of Smith, with the access control of Mueck and the token and MEC services of Aiello. As those of skill in the art would understand the need for speed and access of these systems is quite valuable service for entities needing to meet certain criteria for data access and transfer. Mueck states:
[0005] In these and other settings, edge computing attempts to offer reduced latency, increased responsiveness, and more available computing power than offered in traditional cloud network services and wide area network connections. Despite the rapid activity occurring with the development of standards and architectures involving these technologies, many limitations and technical problems still exist in the design and use of IoT, MEC, and next-generation edge networks.

Regarding claim 9, Smith teaches: The method of claim 1, wherein 
	the validating includes verifying a private key ([0028] Additionally, in further examples, authentication tokens and keys may be deployed as part of a system solution where the authentication token/key reference is included as a trust claim within the attestation token. The verifier(s) then may verify not only the trust claims suitable for hosting a particular workload, but also that the authentication key /token itself is protected by a suitable, verified execution environment).

Regarding claim 10, Smith teaches: The method of claim 1, further comprising: 
	receiving, by the network device and from the user device, a transfer request for another MEC service token; ([0153] Step 930: The ASP 830 shares attestation token(s) with ecosystem entities. In an example, issued tokens may be shared with other members of a 
	Examiner notes that one of ordinary skill in the art, from reading the reference, that ‘workload function’ reads to ‘a transfer of tokens’ as the ASP 830 shares attestation tokens with other ecosystem entities.
	validating, by the network device, a donor to transfer the other MEC service token; ([0156] Step 960: A service provider performs a service context assignment for a workload. In an example, after the SLA assignment for the given workload 822 is established, and the assignment may be signed by the orchestrator 810 to prove authenticity of the assignment. [0158] Step 980: The service provider verifies authentication of service context, through use of the attestation token. In an example, the service provider workload engine/ processor 842 verifies authenticity of the SLA 814 and reads the AT list to find a token that was previously issued by the ASP 830. 
	Examiner notes that one of ordinary skill in the art, from reading the reference, that ‘service provider performing the service context assignment or reassignment’ reads to ‘a donor’ as the applicant’s specification merely states that a token transfer takes place from a secondary donor when the primary donor is rejected.
	validating, by the network device, a new user associated with a second user account to receive the other MEC service token; and ([0156] Step 960: A service provider performs a service context assignment for a workload. In an example, after the SLA assignment for the given workload 822 is established, and the assignment may be signed by the orchestrator 810 to prove authenticity of the assignment. [0158] Step 980: The service provider verifies 
	Examiner notes that one of ordinary skill in the art, from reading the reference, that ‘service provider workload engine/processor 842’ reads to ‘validating a new user associated with a second user account’ as the service provider workload engine/processor 842 verifies authenticity of the SLA 814 and reads the AT list to find a token that was previously issued by the ASP 830.
	transferring, based on validating of the donor validating of the new user, the other MEC service token from the first user account to the second user account ([0158] Step 980: The service provider verifies authentication of service context, through use of the attestation token. In an example, the service provider workload engine/processor 842 verifies authenticity of the SLA 814 and reads the AT list to find a token that was previously issued by the ASP 830. [0159] Step 990: The workload results are provided or otherwise made available to the client, such as from the workload engine 842 to client 820. Note: in some workflow scenarios, the results may be forwarded to a workflow processing host that further processes the workload or may return to the orchestrator for follow-up orchestration; likewise, other forms of redirection, load balancing, or proxying may occur.
Examiner notes that one of ordinary skill in the art, from reading the reference that ‘the orchestrator to the client’ reads to ‘the transfer based on validating’ as the orchestrator verifies the forms of redirection of tokens.
In regards to claim 17, system claim 17 corresponds generally to method claim 10, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 11, Smith teaches: The method of claim 10, further comprising: 
	initiating, by the network device and based on the transferring, an update to a block chain ledger to reflect the transferring of the other MEC service token ([0216] In a further example, token is generated by a single-sign-on (SSO) server of the attestation provider, and the token is communicated to the edge computing device using an SSO payload provided by the SSO server. Also in other examples, the token is contributed to a blockchain by the attestation provider, for verification by a client device, the edge computing device, or other entities).
In regards to claim 16, system claim 16 corresponds generally to method claim 11, and recites similar features in method form, and therefore is rejected under the same rationale.

Regarding claim 13, Smith teaches: The network device of claim 12, wherein 
	the access request for MEC services is received via an API call submitted over a radio access network (RAN) ([0075] In further examples, an edge or cloud computing network may be in communication with a mesh network of IoT devices at the edge of the cloud computing network. The mesh network of IoT devices may be termed a fog device or system, operating at the edge of the cloud. This fog device or system may be a massively interconnected network where a number of IoT devices are in communications with each other by radio links).

Regarding claim 14, Smith teaches: The network device of claim 12, wherein the one or more processors are further configured 
	credit, before receiving the access request, the one of the MEC service tokens  to the first user account, wherein ([0094] In various examples, the present attestation techniques may be implemented among the client compute nodes 602 (e.g., at a client who receives an attestation token), at the edge gateway nodes 612 or aggregation nodes 622 (e.g., at a resource node which has a resource to be attested), and other intermediate nodes 
	Examiner notes that the limitation recites “credit, before receiving the access request” is a contingent limitation.  That is, this limitation only occurs if a certain condition is met, in this case, if the user sends an access request.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  Accordingly, as drafted, the step of “before receiving the access request’ need not be performed, nor taught by the prior art, if user does not send the request.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.  See MPEP 2111.04, and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential).
	the one of the MEC service tokens indicates parameters for the MEC services, wherein ([0157] Step 970: A client 820 requests the service from a service provider supplying service context. [0158] Step 980: The service provider verifies authentication of service context, through use of the attestation token. [0031] The following techniques disclose use of an attestation approach applicable to endpoint, IoT, MEC, edge, and cloud computing environments, which introduces attestation tokens as a new feature usable in data structures, API parameters or other context structures, for attestation of accessible system features. [0039] Compute, memory, and storage are scarce resources, and generally decrease depending on the edge location (e.g., fewer processing resources being available at consumer end point devices than at a base station or at a central office). However, the closer that the edge location is to the endpoint (e.g., UEs), the more that space and power is constrained).
	granting access to the MEC cluster includes granting access according to [a feature] ([0215] Fig. 14, This token is generated by the attestation provider to indicate a proof of attestation, as provided by the attestation provider, that represents attestation of an 

Smith does not explicitly teach ‘according to the parameters’, however, Mueck, from a same or analogous art, teaches:
	granting access to the MEC cluster includes granting access according to the parameters ([0070] The following class definitions provide data characterization parameters to be used by APPLICATION objects or USER objects to identify and consume data. These parameters may include: time relevance (e.g., how much latency is tolerated?), geographic location requirements (e.g., how spatially close must the observation be?), network component relevance--such as, which parts of the network (e.g. the Core Network (CN), Access Network, MEC nodes. FOG infrastructure or dedicated single nodes) may provide given data or perform given operations--among others. A non-exhaustive listing of the classes follows in TABLE 3. In an example, DATA object tags include one or more of the following four parameters indicating these classes: (1) Data Type; (2) Data time relevance class; (3) Data geographic location relevance class; (4) Data network component relevance class.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to combine the MEC access system and processes of Smith, with the access control of Mueck and the token and MEC services of Aiello. As those of skill in the art would understand the need for speed and access of these systems is quite valuable service for entities needing to meet certain criteria for data access and transfer. Mueck states:
[0005] In these and other settings, edge computing attempts to offer reduced latency, increased responsiveness, and more available computing power than offered in traditional cloud network services and wide area network connections. Despite the rapid activity occurring with the development of standards and architectures involving these technologies, many limitations and technical problems still exist in the design and use of IoT, MEC, and next-generation edge networks.

.

Response to Arguments
	Applicant argues on page 9 of the response concerning the 35 U.S.C. 112 rejection. Based on the amendments, Examiner has withdrawn the previous restriction.
	Applicant argues on pages 10-13 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2A.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has
shown that, except for the recitation of an MEC environment and tokens, the claims are concerned with assigning work through the use of specific types of (cloud) storage. Which falls clearly within the scope of certain methods of organizing human activity.

	Applicant argues on page 12 of the response that the Examiner has not correctly applied
the 2019 PEG guidance concerning step 2A-prong 1.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has not shown additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. The claim as a whole merely describes how to generally “apply” the concept of storing and updating information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing transaction process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

the 2019 PEG guidance concerning step 2B.
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has only recited claimed elements and has not demonstrated how the claim recites additional elements or a combination of elements that amount to significantly more than the judicial exception. 

	Applicant argues on pages 13-16 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness.
Applicant states: 
	“SMITH fails to describe or suggest enforcing access to the MEC cluster according to the parameters for the measure of compute usage indicated in the one of the MEC service tokens, as also recited in amended claim 1.” 
	MUECK fails to remedy the deficiencies of SMITH.
	Since MUECK does not include the parameters of amended claim 1, MUECK certainly cannot be reasonably relied upon to teach or suggest enforcing access to the MEC cluster according to the parameters, as further recited in amended claim 1.

	Examiner acknowledges applicant’s arguments and agrees that the prior art of reference does not teach the limitations as outlined above. Examiner has introduced new prior art (Aiello). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims .
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685